UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6875



STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.


DEPARTMENT OF CORRECTIONS; T. R. CARROLL; CHRIS BATTEN; OFFICER
STEWART; SERGEANT DIGGS; LIEUTENANT CRUMPLER; CAPTAIN THOMPSON;
DAVID MITCHELL; SUSAN BELL; JOHN DOE, Mailroom; JANE DOE,
Mailroom; JOHN GARLAND; VICTORIA SELLERS; KEVIN B. BENFIELD;
EDWARD K. OSTEEN; JOHN DOE, Correctional Officer; DAVID STAMEY;
STEPHEN E. DUNN; JOHNNY W. TAYLOR, III; CARLA O’KONEK-SMITH;
HATTIE B. PIMPONG; THEODIS BECK; BOYD BENNETT; SERGEANT HERRING;
LIEUTENANT VINSON; LIEUTENANT WEBSTER,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-ct-03152-H)


Submitted:   September 16, 2008       Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stuart Wayne Tompkins, Appellant Pro Se.       Lisa Yvette Harper,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stuart   Wayne   Tompkins   seeks   to   appeal   the   district

court’s* March 17, 2008, order denying relief on some but not all

of the claims raised in his 42 U.S.C. § 1983 (2000) complaint and

the court’s June 4, 2008, order denying several motions filed by

Tompkins.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The

orders Tompkins seeks to appeal are neither final orders nor

appealable interlocutory or collateral orders.            Accordingly, we

dismiss the appeal for lack of jurisdiction.         Tompkins’ motion for

appointment of counsel is denied.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    DISMISSED




     *
      Tompkins filed this action in the Eastern District of North
Carolina. After the district court issued the orders that are the
subject of this appeal, the case was transferred to the Western
District of North Carolina where it is still pending.

                                    2